DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14-24, 26-28 are pending; claims 10, 12, 15-16, 18, 20, 23-24 are withdrawn from further consideration.
This action is Final.

Priority
Acknowledgment is made of multiple petition decisions. The overarching result being notification and acceptance of reception of priority documents for 201641019154, and 201641019157; however, applicant has not perfected the claimed foreign priority based on applications filed in India on 6/3/2016 of the 201641019151, and 201641019197.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 14, 17, 19, 21-22, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 1 to introduce new matter. The following limitations are new matter:
a) “at least one flexible component that maintains electrical contact between skin of a user and at least one of the sensors”
b) “a plurality of physiological sensors, including but not limited to at least two of: an Electrocardiogram (ECG) sensor, a Photoplethysmograph (PPG) sensor, an Accelerometer, and impedance sensor…a computing module disposed on the wearable device and configured…to compute Pre- Ejection Period (PEP) and Left Ventricular Ejection Time (LVET) values in real time, without requiring any data to be communicated to a second device” (emphasis added)
Regarding element a), the limitation does not find express support, and it is unclear what applicant is relying on for implicit or inherent support. In fact, the specification refers to “flexible” in only a single paragraph, paragraph 22. This feature is in reference to the printed circuit board being a flexible circuit board. The issue here is that the claim is setting forth a completely separate structure as printed circuit board is already a required structural element of the claim. Thus, the inclusion of a separate flexible component that is not the printed circuit board is new matter. Applicant is invited to explain support with citation and explanation as to 
Regarding element b), there are two issues here for new matter. 
First, the claim requires only two sensor be present out of the four listed, and then requires for the two of the listed four sensors to determine both PEP and LVET. However, the disclosure as filed does not support this scope, such that this scope is new matter. Based on review of the disclosure as filed: original claim 11 “the computing device is further configured to combine information from an ECG sensor, an SCG sensor, and a PPG sensor to calculate parameters including…PEP…LVET”; original claim 12 “the computing device is further configured to record data obtained from ECG and SCG sensors, and to calculate values of one or more of the following: PEP, LVET”; paragraph [0049] “In various embodiments, the pre-ejection period (PEP) is measured indirectly by calculating the time interval between the R-wave on the ECG and the J-wave on the y-axis of the accelerometer (R-Jinterval)”; [0052] “According to various embodiments, the Biostrip device uses data from the ECG sensor, PPG sensor, and the SCG as measured from the accelerometer, as described herein, and when the Biostrip device is affixed on some part of the chest, to calculate values for…PEP…LVET”.  The disclosure as filed does not specifically state how LVET is being determined by applicant. However, in the entire disclosure, impedance does not play a role in such calculation at all, yet the scope as claimed includes impedance being used with any of ECG, PPG, accelerometer to be used to calculate PEP and LVET. Additionally, there does not appear to be any support for such calculations from the two sensors not including at least accelerometer (SCG) and ECG as filed, (i.e. there is not support for two sensors being ECG and impedance; PPG and impedance; accelerometer and 
Second, the negative limitation “without requiring any data to be communicated to a second device” appears to be new matter. The limitation does not find express support, and it is unclear what applicant is basing such negative limitation on from implicit or inherent support. The closest original disclosure the examiner can point to is original claim 17 which read “17. The system according to claim 13, wherein the Biostrip device or smartphone or web server is configured to compute cardiovascular health variables including one or more of the following: HR, LVET, PEP, MPI, LVEF, CHI, Cardiac Output, Stroke Volume, Arrhythmias (type and duration), and heart murmurs.” and paragraph [0093] “The data, after is it processed by the MCU (110), is sent (120) to the smartphone/smartwatch (116) or other gateway device via a wireless communication protocol.”, but these features simply relate to the measured sensor data/variables being processed, it does not discuss anything related to any other data communicated or not communicated to a second device as being claimed and appears to be outside the scope of the disclosure as filed. It appears more appropriate and supported limitation would be “prior to the PEP and LVET being communicated to a second device” in place of “without requiring any data to be communicated to a second device”. As such, one of skill would not have recognized applicant had possession of the claimed invention at the time the application was filed.
The dependent claims are rejected for depending on the rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9, 11, 17, 19, 22, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 8, 9, 11, 17, 19, 22, 28 recite the limitations “the computing device” which lacks proper antecedent basis. Applicant has amended claim 1 to recite “computer module”, for examination purposes computing device and computing module are interpreted as being the same structure.
Regarding claim 9, the limitations “configured to record ECG data from the plurality of physiological sensors” renders the claim indefinite. It is not clear what applicant is intending to limit by this limitation in view of the features of claims 3 and 1 as only the ECG sensor of the plurality of sensors measures ECG data. This makes the metes and bounds of the claim unclear which renders the claim indefinite. For examination purposes, the limitation is read ECG data from the ECG sensor.
Further regarding claim 22, the limitations “wherein the computing device is configured to co-locate sharp taps/spikes on the accelerometer, or the R-peak of the ECG, to synchronize internal clocks of multiple wearable devices with each other or to synchronize an internal clock of one or more wearable devices with an internal clock of the computing device” renders the In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9, 11, 14, 17, 19, 21-22, 28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 has been amended to include the limitation “at least one flexible component that maintains electrical contact between skin of a user and at least one of the sensors”, which under a broadest reasonable interpretation is directed to or encompasses human organisms. Applicant should amend the claim to recite “at least one flexible component adapted to maintain electrical contact between skin of a user and at least one of the sensors” or delete the limitation as such is new matter as presented above. All claims depending from this claim are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 14, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Banet et al. (Banet’220, US 2008/0114220).
Regarding claim 1, Gao teaches a health monitoring system comprising: 
one or more printed circuit boards disposed within a wearable device (see entire document, especially title and abstract, Figure 1A [0045]-[0046]); 
a plurality of physiological sensors, including but not limited to at least two of: an Electrocardiogram (ECG) sensor, a Photoplethysmograph (PPG) sensor, an Accelerometer, and impedance sensor, the plurality of physiological sensors configured to communicate with the one 
at least one flexible component that maintains electrical contact between skin of a user and at least one of the sensors (interpreted to read on a strap, belt, or adhesive used to provide contact to the skin, see entire document, especially [0046]); 
a computing module disposed on the wearable device and configured to record data locally from a subset of the plurality of physiological sensors (see entire document, especially Figures 1-2, [0026], [0037], [0039], [0042], [0048]), the computing module configured to analyze signals obtained from said subset of physiological sensors, and to compute values in real time, without requiring any data to be communicated to a second device (see entire document, especially [0040], [0060], [0077]);
a single clock disposed on the wearable device and that synchronizes signals from the plurality of physiological sensors or from a gateway device on a common time axis (see entire document, especially Figure 1A clock 121, [0040], [0094] time stamping signals);
wherein the wearable device is configured to be attached to the user such that a first side of the wearable device is facing away from the user and a second side is facing toward, and in electrical contact with, the skin of the user (interpreted to read on the housing at least partially enclosing components of the wearable device adapted to be attached to a user skin by being worn or adhered, wherein skin interface surface of the housing is certainly capable of being in electrical contact with the user as bioelectric signals are transmitted through tissue/skin which the housing is worn on, and the opposing structure is certainly away from the subject when worn; see entire document, especially [0046]);

however, the limitations of a rechargeable battery and a charging port provided on the wearable device; the computing module configured to analyze signals obtained from said subset of physiological sensors, and to compute Pre- Ejection Period (PEP) and Left Ventricular Ejection Time (LVET) values are not directly taught.
Welch teaches a similar processing system, and teaches similar features to the claimed the limitations of power recharging including by the common ways such as AC power (see entire document, especially [0139] “Power management for the personal gateway device 20 is represented by components 511-513. The personal gateway device 20 preferably includes a rechargeable battery 513 having a useful life of over 5 days, or approximately equivalent to that of an average expected patient length of stay in a hospital. Longer battery life is highly desirable. Charging means is provided through a power supply circuit 512 that generates DC power from RF power, AC mains, or by harnessing mechanical, body thermal, or solar power 511 as is found for example, in digital wristwatches and known to those skilled in the art. Alternatively, a separate charging mechanism can be employed as commonly known to those of sufficient skill in the field. Power supply 512 regulates charging of the battery 513 and supplies power requirements to the components of the personal gateway device 20. Preferably, the battery 513 can be recharged to full storage in less than eight hours (e.g., overnight) when charged by AC mains or is trickle charged at a rate higher than power dissipation when harnessing other power sources.”). Banet teaches a similar body worn sensor system with multiple sensors, and includes the teaching of using a USB connection (port) to allow for the recharging of batteries (see [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing 
Banet’220 teaches a similar physiological measuring device which include the teaching of the computing module configured to analyze signals obtained from said subset of physiological sensors, and to compute Pre- Ejection Period (PEP) and Left Ventricular Ejection Time (LVET) values (see entire document, especially Figures 6-7, [0040] PEP, LVET). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of processing the data in order to automatically determine valve events in order to determine physiological data parameters such as LVET and PEP to assess the health of the user‘s heart.
Regarding claim 2, the limitations are met by Gao in view of Welch and Banet and Banet’220, where Gao teaches further including a wireless communication chip configured for the wearable device to connect wirelessly to a gateway device, and to send data to the gateway device through a wireless communication protocol, the wireless communication chip being included in the wearable device (see entire document, especially Figure 1A, [0029], [0045]; capable of gateway communication [0023], [0071], [0121], [0127], [0131]).
Regarding claim 5, the limitations are met by Gao in view of Welch and Banet and Banet’220, where Gao teaches wherein the wearable device further includes an Ultrasound transducer configured for recording an Ultrasound signal (see entire document, especially [0078] ultrasound (e.g., MEMS ultrasound sensors to detect chest wall activity)).
Regarding claim 6, the limitations are met by Gao in view of Welch and Banet and Banet’220, as modified in the rejection above, where Gao necessarily teaches a power source 
Regarding claim 14, the limitations are met by Gao in view of Welch and Banet and Banet’220, where Banet’220 teaches a similar physiological measuring device which include the teaching of wherein the plurality of physiological sensors are configured to measure vales of one or more of the following: PEP, LVET, amplitude of PPG peak and amplitude of AO peak (see entire document, especially Figures 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of processing the data in order to determine physiological data parameters such as PEP in order to assess the health of the user’s heart.
Regarding claim 17, the limitations are met by Gao in view of Welch and Banet and Banet’220, where Banet’220 teaches a similar physiological measuring device which include the teaching of the computing device is configured to compute cardiovascular health variables including one or more of the following: LVET, PEP, myocardial performance index (MPI), LVEF, cardiac health index (CHI), Cardiac Output, Stroke Volume, Arrhythmias (type and duration), and heart murmurs (see entire document, especially Figures 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of 
Regarding claim 28, the limitations are met by Gao in view of Welch and Banet and Banet’220, where Gao teaches, wherein at least part of the computing device is included in the wearable device (see entire document, especially Figure 1A, [0045]-[0046]).

Claims 3, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Banet et al. (Banet’220, US 2008/0114220) as applied to claim 1 above, and further in view of Devaul et al. (Devaul, US 2006/0252999).
Regarding claim 3, the limitations are met by Gao in view of Welch and Banet and Banet’220, where Gao teaches the physiological sensors are configured to record ECG, PPG or Seismocardiogram (SCG) waveforms (see entire document, especially [0038] continuous, inputs including ECG, PPG or SCG [0030], [0035], [0040], [0058], [0078], these signals are well-known in the art), and suggests locations of the wearable device to be worn or adhered (see entire document, especially [0046] “For example, the device may be worn around the subject's neck, around a leg or arm (e.g., as a wrist strap), around the abdomen, or the like”), but does not directly teach the limitation while the wearable device is attached to a chest of the user.  
Devaul teaches a similar system that includes a similar belt and connection to the chest of a patient (see entire document, especially Figure 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a like connection to those of Gao would include a similar chest connection as that taught by Devaul as 
Regarding claim 7, the limitations are met by Gao in view of Welch and Banet and Banet’220, as modified in the rejection above, where Gao teaches wherein the computing device is further configured to measure ECG, SCG or PPG waveforms in parallel (see entire document, especially abstract, Figure 1A-B, [0030], [0035], [0040], [0058], [0078]), Banet’220 teaches further configured to perform calculations that de-noise each of the waveforms and derive parameters related to cardiovascular health of the user, the parameters including at least one of the following: Arrhythmias, Heart murmurs, Pulse Wave Velocity, Blood Pressure, Respiratory Sinus Arrhythmia, Cardiac Time Intervals (PEP, LVET, IVRT, IVCT), Left Ventricular Ejection Fraction (LVEF), Cardiac Output and Stroke volume (see entire document, especially Figures 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of filtering sensed data in order to reduce errors in the signal and improve the accuracy of any derived parameters from such signals.
However, the limitations when attached to a chest of the user is not directly taught. 
Devaul teaches a similar system that includes a similar belt and connection to the chest of a patient (see entire document, especially Figure 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a like connection to those of Gao would include a similar chest connection as that taught by Devaul as an obvious combination of prior art elements using predictable methods which yield predictable results of attaching a wearable device to a user under evaluation.

Regarding claim 11, the limitations are met by Gao in view of Welch and Banet and Banet’220 and Devaul, as modified in the rejection above, where Banet’220 teaches a similar physiological measuring device which include the teaching of the computing device is further configured to combine information from the ECG sensor and the accelerometer, to calculate parameters including one or more of the following: PEP, LVET, time interval from onset of a Q-wave to a first heart sound in a phonocardiogram (QS 1), time interval from onset of a Q-wave to a second heart sound in a phonocardiogram (QS2), time interval between the first and second heart sounds in a phonocardiogram (S1 S2), time interval between onset of a P-wave and the R-peak (PR-interval), time interval from onset to end of a QRS complex in an ECG (QRS .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Banet et al. (Banet’220, US 2008/0114220) as applied to claim 1 above, and further in view of Devaul et al. (Devaul, US 2006/0252999) and Geddes et al. (Geddes, US 4,606,352).
Regarding claim 4, the limitations are met by Gao in view of Welch and Banet and Banet’220, where Gao suggests locations of the wearable device to be worn or adhered (see entire document, especially [0046] “For example, the device may be worn around the subject's neck, around a leg or arm (e.g., as a wrist strap), around the abdomen, or the like”), except the limitations of wherein the wearable device is configured such that at least two metallic parts of the wearable device are in electrical contact with the skin of the user when attached to the user is not directly taught.

Geddes teaches a similar system that measures ECG with a housing attached to a user, where the housing includes ECG electrodes with metallic components (see entire documents, especially Figure 1, col. 3 lines 27-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known material of metal to be included in ECG electrodes as such materials are known in the art for such processes to measure ECG signals. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Banet et al. (Banet’220, US 2008/0114220) and Devaul et al. (Devaul, US 2006/0252999) as applied to claim 7 above, and further in view of Varadan (US 2013/0281795).
Regarding claim 8, the limitations are met by Gao in view of Welch and Banet and Banet’220 and Devaul where, where Gao teaches the inclusion and usage of accelerometers (see entire document, especially [0030], [0078]), except the limitation of the computing device is further configured to calculate a value of Energy spent and Power consumed by the user in different time intervals and to use the calculated Energy spent to calculate a change in parameters related to the cardiovascular health due to exercise is not directly taught.
Varadan teaches a similar system which conducts similar measurements to Gao, and teaches the tracking of calorie expenditure during exercise which reasonably reads on the claim limitations to calculate a value of Energy spent and Power consumed by the User in different time intervals and to use the calculated Energy spent to calculate a change in parameters related to the cardiovascular health due to exercise (see entire document, especially [0006], [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of determining user activities and energy spent in such activities in order to analyze users health status such as during regular day activities or a stress test.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Banet et al. (Banet’220, US 2008/0114220) as applied to claim 1 above, and further in view of Banet et al. (Banet’433, US 2014/0249433).
Regarding claim 19, the limitations are met by Gao in view of Welch and Banet and Banet’220, where Gao teaches wherein the computing device is further configured to send alerts to the user via a Vibration motor, light emitting diodes (LEDs), a display or an audio speaker on the wearable device and wherein the computing device is further configured to send alerts to another individual or institution via wireless communication (see entire document, especially [0056]), but does not directly teach such wireless communication is based on specifically when one or more of the following parameters: LVET, PEP, MPI, LVEF, CHI, Cardiac Output and Stroke Volume are found to lie outside a certain pre-defined range.
Banet’433 teaches a similar system and includes deriving parameters related to the cardiovascular health of the individual, the parameters including one or more of the following parameters: LVET, PEP, MPI, LVEF, CHI, Cardiac Output and Stroke Volume (see entire document, especially Figures 1-9, table 1, equations 1-6), and transmitting communication when such data is out of range (see entire document, especially ([0146], [0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of sending alerts based on a parameter not meeting a set range or being outside of normal ranges in order to address dangerous or adverse health states.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Banet et al. (Banet’220, US 2008/0114220) as applied to claim 1 above, and further in view of Del Mar et al. (Del Mar, US 6,117,077).
Regarding claim 21, the limitations are met by the limitations are met by Gao in view of Welch and Banet and Banet’220, where Gao teaches the usage of ECG monitoring but does not discuss the specifics of the limitations of the wearable device is configured to work in a set of 2 to 6 devices attached to different locations on the user, and configured to mimic a 2 to 6 lead Holter monitor and to record and transmit ECG data.
Del Mar teaches a similar wearable device with ECG to measure at least 2 channels of ECG to gather Holter data (see entire document, especially Figures 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using at least 2 ECG electrode channels to monitor ECG data over a period of time in order to assess a user’s heart status.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Devaul et al. (Devaul, US 2006/0252999) and Geddes et al. (Geddes, US 4,606,352).
Regarding claim 26, Gao teaches a health monitoring system comprising: 
a) one or more printed circuit boards disposed within a wearable device configured to be attached to a user (see entire document, especially title and abstract, Figure 1A [0045]-[0046]);  

c) a computing device configured to record data from a subset of the plurality of physiological sensors (see entire document, especially Figures 1-2, [0026], [0037], [0039], [0048]); 
However, the limitations of the wearable device configured to be attached to the sternum of a user, wherein the wearable device is further configured such that at least two metallic sensors of the wearable device are in contact with skin of the user when the wearable device is attached to the sternum of the user are not directly taught.
Devaul teaches a similar system that includes a similar belt and connection to the chest/sternum of a patient (see entire document, especially Figure 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a like connection to those of Gao would include a similar chest connection as that taught by Devaul as an obvious combination of prior art elements using predictable methods which yield predictable results of attaching a wearable device to a user under evaluation.
Geddes teaches a similar system that measures ECG with a housing attached to a user chest/sternum, where the housing includes ECG electrodes with metallic components (see entire documents, especially Figure 1, col. 3 lines 27-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known material of metal to be included in ECG electrodes as such materials are known in the art for such processes to measure ECG signals. In general, the selection of a known material based on prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Devaul et al. (Devaul, US 2006/0252999) and Geddes et al. (Geddes, US 4,606,352) as applied to claim 26 above, and further in view of Banet et al. (Banet, US 2008/0114220).
Regarding claim 27, the limitations are met by Gao in view of Devaul and Geddes, except the limitations of teaches wherein the plurality of physiological sensors further includes PPG sensor is not directly taught.
Banet teaches a similar physiological measuring device which include the teaching of multiple sensors including ECG and PPG to measure physiologic information such that the data can be used to determine cardiovascular parameters and health indicators (see entire document, .

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 6/5/2020; IDS filed 6/5/2020.
Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive due to the amendments to the specification and drawings; the objections are withdrawn.
Applicant’s arguments regarding the objections to the specification has been fully considered and are persuasive due to the amendments to the drawings and specification, in addition, the arguments for obvious error in the propagated incorrect incorporation by reference is persuasive; the objections are withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(a) have been fully considered and are partially persuasive due to the amendments to the claims, however, the amendments have necessitated new grounds of rejections.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are partially persuasive due to the amendments to the claims, however, the amendments have necessitated new grounds of rejection.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are partially persuasive due to the amendments to the claims, however, the amendments necessitated a new grounds of rejection. In addition, it is made of note for the record that the Alice/Mayo analysis has been completed on the amended version of claim 1, and considering the amount of particulars structures present is considered to be either a particular application by implementation of a particular machine or significantly more under step 2A by structures not considered to be conventional and routine by evidence in the art of record for all claimed features.
Applicant’s argument’s regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the new grounds of rejections necessitated by the amendments to the claims. In addition, the arguments to the rejections of independent claim 26 are not persuasive as the features argued are not present in the claims and claim 26 does not depend from claim 1 as stated. The rejections are respectfully maintained as presented above. In addition, as noted above and below, claim 22 rejection has not been made due to the uncertainty in the proper interpretation. Upon correction of these issues, the claimed features will be assessed under the art of record and any necessary updated searching.

Conclusion
No prior art rejections have been applied to claim 22 due to the uncertainty of the claimed features. See MPEP 2173.06 “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bleich et al. (Bleich, US 2013/0171599) teaches a similar system and technique to compare measured metrics against population data in order to assess current status. Massad (US 2004/0077934) teaches a similar system to monitor patient health and includes providing feedback to the user for recommendations to improve health 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791